Citation Nr: 1628805	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO. 07-39 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a higher initial rating for bipolar disorder with generalized anxiety disorder (previously rated as acquired psychiatric disorder to include major depression and claim of narcotic dependency), greater than 50 percent from September 22, 2007 until March 2, 2009,


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had active service with the United States Navy from May 1979 to May 1994.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In an August 2006 decision, service connection for an acquired psychiatric disorder was granted, effective April 30, 2001, rated as 10 percent disabling until October 26, 2004 when a 30 percent rating was established. In a March 2010 decision, the RO recharacterized the Veteran's service connected acquired psychiatric disorder to include her bipolar disorder and assigned this collection of acquired psychiatric disorders a 50 percent rating effective from September 22, 2007, while in August 2012, the RO again recharacterized the Veteran's acquired psychiatric disorder to include both bipolar disorder and narcotic dependency. Given this history, the Board has characterized the issues on appeal as they appear on the first page of this decision.

In December 2012, the Board remanded this matter (described at the time as entitlement to an initial rating greater than 50 percent from September 22, 2007, to February 9, 2012), as well as the issue of whether the Veteran is competent for the purpose of direct receipt of Department of Veterans Affairs (VA) compensation benefits. In April 2015, the RO granted a 100 percent rating for bipolar disorder with generalized anxiety disorder, effective March 3, 2009, and held that the Veteran was considered competent for VA purposes. Given that the April 2015 decision granted - in part - the Veteran's claims, the matters of entitlement a higher initial rating from March 3, 2009 and entitlement to a finding competency are no longer on appeal, and not before the Board.


FINDING OF FACT

From September 22, 2007 to March 3, 2009, bipolar disorder with generalized anxiety disorder was productive of occupational and social impairment, with deficiencies in areas such as work, family relations, judgment, thinking, and mood, due to such symptoms as suicidal ideation; panic and depression affecting the ability to function effectively; memory deficits; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances.

CONCLUSION OF LAW

From September 22, 2007 to March 2, 2009, the criteria for an initial rating of 70 percent, but not higher, for bipolar disorder with generalized anxiety disorder were approximated. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9432 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, and additional notice is not required. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims). Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under applicable VA laws and regulations. 

VA also has a duty to assist an appellant in the development of the claim. VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment to the extent that such records have been identified by the Veteran - in addition to records from the Social Security Administration (SSA). These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board. The duty to assist was further satisfied by a VA examination in June 2009, when the examiner conducted a physical examination, was provided the treatment records for review, recorded the Veteran's history - including her history of symptoms during the period on appeal - and provided a factually supported and explained opinion. VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

In December 2012, the Board remanded the appeal for additional development, including retrieval of outstanding treatment records from the VA Medical Center in Santa Fe, New Mexico, and readjudication of the claim with issuance of a supplemental statement of the case. The RO substantially complied with the remand directives, and the Board may properly proceed with the decision below. See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


Initial Rating for Bipolar Disorder with Generalized Anxiety Disorder from September 22, 2007 to March 2, 2009

The Veteran's appeal for a higher initial rating for her bipolar disorder with generalized anxiety disorder is an appeal from the initial assignment of a disability rating following the establishment of service connection. When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods in accordance with the facts found; such separate disability ratings are known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned). 

Disability evaluations are determined by evaluating the extent that a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). Further, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). The Veteran was awarded service connection in February 2006 for bipolar disorder with generalized anxiety disorder, and granted an initial evaluation that she disagreed with. Currently on appeal, is the initial rating established for the period from September 22, 2007 until October 2, 2009 when a 50 percent rating has been established under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9432 (2015).

From September 22, 2007 until October 2, 2009, bipolar disorder with generalized anxiety disorder more nearly approximated the criteria for a 70 percent rating. Specifically, the Veteran's bipolar disorder with generalized anxiety disorder was productive of suicidal ideation; panic and depression affecting the ability to function effectively; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances.

Under the General Rating Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships. Id.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name. Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders. 38 U.S.C.A. § 1155; see 38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 4.130. The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

The Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture. GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV). Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove references to the DSM-IV, and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-5). See 79 Fed. Reg. 149, 45094 (August 4, 2014). The provisions of the interim final rule, however, apply only to applications for benefits that are received by VA or that were pending before the RO on or after August 4, 2014. Because the Veteran's claim had been received by VA in 2004, the provisions of this interim final rule do not apply. Of note, VA adopted as final, without change, the interim final rule, effective March 19, 2015. 80 Fed. Reg. 53, 14308 (March 19, 2015).

Because the period on appeal is limited to the time between September 2007 and March 2009, the Board's consideration of the Veteran's symptoms and the level of disability they cause, is limited in scope. In September 2007, a VA examiner provided an addendum opinion related to a prior VA examination. However, because the symptoms assessed and described predate the period on appeal, the examination report is of little probative weight in describing the relevant time period.

In January 2012, the Veteran wrote to VA, asserting that prior decisions had failed "to mention [the] in-patient care she received from the VA" between late September and early October 2007. 

In September 2007 (several days after the VA examination above) the Veteran was hospitalized following a flare-up in symptoms, which she described as a "nervous breakdown" after she received a VA rating decision that was "adverse to [her]." She had uncontrollable crying throughout the night, and reported suicidal ideation, including developing a plan involving taking pills, using a gun, or jumping from a building. On mental status examination, the Veteran "tend[ed] to go on at times in more minute detail, particularly when discussing financial and VA matters." She presented as friendly, and without any problems in interaction, but was concerned about ongoing medications. The Veteran denied any psychotic symptoms in the past or present, and denied "any extreme of her affectual cycles." While she was alert and oriented, the evaluating psychiatrist assessed her with a GAF of 35, indicating some impairment in reality testing or communication, or major impairments in several areas, such as work or school, family relations, judgment, thinking, or mood. DSM-IV. Two days after her initial admission, her GAF remained 35, and the Veteran was diagnosed with as bipolar, and depressed. Her symptoms included depression, suicidal ideation, anxiety, anger, feelings of hopelessness, and panic attacks. 

In October 2007, the Veteran was evaluated on follow-up from her hospital admission. She had been started on a medication called Vaiproic acid during her admission, and she stated that she had "much improvement in mood and sleep." The Veteran also reported that she was no longer irritable, and that her suicidal ideation had resolved, but that she had "little memory of events surrounding her" hospitalization. The Veteran expressed that she was unsure if she felt "speedy," or if she had become so acclimated to feeling slow and depressed, that she was no longer sure what "'normal' feels like." She denied irritability, reported that anxiety symptoms had improved, and that her panic attacks having resolved. The Veteran's GAF was 59, reflecting moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). DSM-IV.

In November 2007, the Veteran reported mixed symptoms of mania and depression at the same time, and that she felt she was "spazzing out" for most of the day. She expressed concerns about how her significant other tolerated being with her, and felt that she was not "deserving to be alive." Her GAF was 55.

A November 2007 mental health assessment related to an application for SSA benefits, revealed only mild difficulties in maintaining social functioning. The evaluator noted that the Veteran had a history of recurrent major depressive episodes with hypomanic periods, and that the "[i]nter-episode recovery was reasonably protracted," but that she was "able to function vocationally and socially" during those times. On mental status examination, the Veteran was activated, energetic, and had a pleasant manner. Her communication of ideas was relevant, coherent and progressive, and her vocabulary and construction of ideas suggested an above average intelligence. The Veteran stated that, historically, she had been fearful of mental illness, and had hidden symptoms. Though she did have some vocational limitations, these were reportedly due to medical problems rather than any psychiatric condition. The Veteran was able to manage her activities of daily living without limitation from psychological factors, and her social functioning was not markedly limited, though she "might have some difficulty in settings in which sedentary activities and patience were required during hypomanic episodes."

By January 2008 the Veteran was "tolerating the [prescribed] Lithium," and felt that "she ha[d] no mood cycling." A February 2008 assessment revealed fewer problems with depressed mood, irritability, and social withdrawal. Difficulties associated with anxiety and excessive worry were also reduced, but she was having problems related to changes in memory and poor concentration. The Veteran was easily annoyed by others, and her GAF was 60.

In March 2008, the Veteran's GAF was 50, reflecting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). DSM-IV. She had complaints of racing thoughts, mood irregularity, depression, occasional suicidal ideation, occasional panic episodes and a propensity to make rash and problematic decisions. The Veteran was spending money "rather frivolously," using the computer when she was "euphoric or ecstatic" to purchase unnecessary items. She denied hallucinations and sleep disturbance, primarily, "because the medication she takes remedies that problem."

The Veteran reported, in June 2008, that her moods had remained fairly good, and she had no episodes of depression. She was sleeping well, and felt that her thoughts were "racing in her head." The Veteran denied hallucination, and there had been no recent excessive expenditures. Her GAF was 55.

The Veteran had a VA examination in June 2009, just after the end of the appeal period. However, to the extent that the Veteran reported on historical symptoms, the examination report is of great probative value in assessing the Veteran's level of symptomatology during the period on appeal. See Moore v. Shinseki, 555 F.3d 1369, 1373 (2009) (38 C.F.R. § 4.1 requires that "a veteran's disability must be evaluated in light of its whole recorded history"). Specifically, the Veteran stated that she had ended a 12-year relationship due, in part, because her partner "could no longer tolerate [the Veteran's] mood swings." The Veteran was also having "trouble leaving the home because of lack of interest and was not taking care of her grooming properly which contributed to the breakup." From her description, the examiner suggested that the Veteran was not "totally socially isolated but does go through episodes of significant social withdrawal," and the Veteran confirmed that during her depressive periods, "she will sleep excessively and will often sleep over 12 hours a day." The Veteran had a history of going several days without getting dressed, with difficulty caring for her basic needs including bathing. During these times, she had no motivation and frequent suicidal ideation.

The Veteran's mental health symptoms have been variable, with GAF scores - as one example - ranging from as low as 35 to as high as 60. During some periods, she has endorsed severe symptoms such as memory deficits and suicidal ideation, while at other times she has endorsed few if any psychological problems. In considering her complete disability picture, the Board resolves reason doubt in the Veteran's favor in concluding that her bipolar disorder with generalized anxiety disorder has been 70 percent disabling, but no higher, throughout the entire period on appeal. 38 C.F.R. §§ 4.3, 4.7. A rating of 100 percent, however, has not been warranted at any time prior to March 2, 2009. Though symptoms have been severe, there has been no evidence - to include in the Veteran's own reports - of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; or disorientation to time or place. With regard to her more recent limited capacity to maintain personal hygiene, the presence of this lone symptom does not constitute evidence of an overall disability picture more closely reflected by a 100 percent (i.e., total) rating.

The schedular rating criteria used to rate the Veteran's service-connected bipolar disorder with generalized anxiety disorder reasonably describe and assess the Veteran's disability level and symptomatology. The schedular rating criteria under Diagnostic Code 9432, specifically provides for disability ratings based on a combination of history and clinical findings. The evidence adequately reflects that the symptoms of the Veteran's bipolar disorder with generalized anxiety disorder include suicidal ideation, anger, irritability, social isolation, disturbances in concentration, memory loss, anxiety, depressed mood, panic attacks, and mania. These symptoms are part of or similar to symptoms listed under the schedular rating criteria. The schedular rating criteria include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms. The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria. Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2015). For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's bipolar disorder with generalized anxiety disorder, and referral for consideration of an extra-schedular evaluation is not warranted.

The Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities of status post anterior cervical fusion, bilateral carpel tunnel syndrome, paroxysmal supraventricular tachycardia, lower back strain, left lower leg scar, and headaches in concluding that the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not warranted. 38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 

Finally, a total disability rating based on individual unemployability has been granted, and is in effect throughout the period on appeal. Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not at issue.
	
ORDER

An initial rating of 70 percent, and no higher, is granted for bipolar disorder with generalized anxiety disorder, from September 22, 2007 until March 2, 2009.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


